Citation Nr: 1527141	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel












INTRODUCTION

The Veteran served on active duty for training from May 1988 to October 1988 and active duty from July 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board sent a letter to the Veteran to clarify his representation.  The Veteran responded in May 2015 and elected to proceed pro se.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§  1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

In his June 2013 VA Form 9, the Veteran averred that his severe pain and PTSD rendered him unable to perform job duties in a timely or satisfactory manner.  Based upon a review of the record and for reasons explained below, the Board finds the Veteran's service-connected disabilities render him unemployable. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for: PTSD with depression that is rated as 70 percent disabling; mild degenerative disc disease of the lumbar spine that is rated as 20 percent disabling; chondromalacia of the left and right knees which are each rated 10 percent disabling; and, tinnitus which is rated as 10 percent disabling.  His combined disability rating is 80 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  Additionally, the Veteran has not engaged in substantially gainful employment for several years.  The Veteran was last employed as a potter, which required standing for long periods of time and lifting.

In November 2010, the Veteran underwent a VA examination to determine the severity of his PTSD with depression.  The Veteran endorsed symptoms of disturbed sleep, hypervigilance, exaggerated startle response, detachment, and suicidal ideation.  He was assigned a Global Assessment of Functioning (GAF) score of 53.  The Veteran was unemployed at the time of the examination.  The VA examiner reported that the Veteran's mood and anxiety were significant factors that led to his termination from his employment.  The Veteran stated he had poor concentration and tried to do a good job.  The VA examiner indicated that the Veteran seemed embarrassed about his poor job performance and expressed a feeling of helplessness regarding finding another job where his PTSD would not affect his job performance.  The Veteran was strongly encouraged to initiate psychopharmacological intervention and psychological treatment.  The VA examiner elaborated that residential treatment was warranted due to the severity of the Veteran's symptoms and the lack of treatment options close to his hometown.  The Veteran's noncompliance with treatment was attributed to his depression.

In January 2011, VA obtained an addendum opinion to address the Veteran's unemployability.  The VA examiner opined that the Veteran's degenerative disc disease and bilateral chondromalacia did not render him unable to obtain employment.  The VA examiner recommended that the Veteran pursue employment that was sedentary in nature and did not require heavy lifting.  With regard to the Veteran's PTSD with depression, the VA examiner opined that the Veteran was not totally and permanently unemployable due to his PTSD.  The VA examiner elaborated that with the appropriate psychological treatment and environmental modifications the Veteran would be able to obtain and sustain employment.

In August 2012, the Veteran underwent another VA examination to determine the severity of his service-connected PTSD with depression.  The Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  He reported that he was unable to obtain gainful employment.  He was given a GAF score of 55.  The Veteran was encouraged to initiate treatment for his PTSD.  The VA examiner also recommended residential treatment based upon the severity of the Veteran's symptoms and the lack of local resources. 
In September 2010, the Veteran submitted a letter from J. W. (the Veteran's former employer).  J. W. wrote that the Veteran was reinstated as a potter after he returned from Iraq.  Upon his reinstatement, there was a continuous decline in his productivity based upon his diminished mental and physical capacity.  The Veteran disclosed his service-connected disabilities to J. W.  At which time, he was placed on a temporary performance plan.  After the Veteran's performance did not improve, J. W. terminated the Veteran.  J. W. stated that the Veteran's diagnosed physical and mental limitations made him unable to satisfactorily perform his job duties.

The evidence shows that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.  He has not engaged in substantially gainful employment since being terminated upon his return from Iraq.  Additionally, in the January 2011 addendum opinion the VA examiner opined that with the appropriate psychological treatment and environmental modifications the Veteran would be able to obtain and sustain employment.  However, in November 2010 the Veteran's noncompliance with treatment was attributed to his depression, which is service-connected.  Throughout the appeal period the severity of the Veteran's PTSD with depression has warranted a recommendation for residential treatment and the Veteran's unwillingness to comply with treatment has been associated with his service-connected depression.  Lastly, the statement from the Veteran's former employer demonstrates that the Veteran was able to perform his job duties prior to his active service in Iraq.  The evidence of record demonstrates that the combined effect of the Veteran's service-connected disabilities render him unemployable.

In sum, the Board finds that Veteran's service connected disabilities preclude him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

TDIU is granted, subject to the regulations governing the award of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


